Citation Nr: 1029367	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  08-08 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to service connection for depression, to include 
as secondary to a service-connected ventral hernia.

2.   Entitlement to a rating in excess of 20 percent for a 
service-connected ventral hernia.

3.  Entitlement to special monthly compensation based on the loss 
of use of a creative organ.

4.  Entitlement to a total disability rating due to individual 
unemployability (TDIU) based on service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to December 
1963.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a July 2007 rating decisions from the Regional Office (RO) 
of the Department of Veterans Affairs (VA), in Manchester, New 
Hampshire, which granted a 20 percent rating for the ventral 
hernia effective from the date of the increased rating claim of 
November 1, 2005 with a temporary total rating assigned from 
March 29, 2007 to June 1, 2007 for convalescence following 
surgery, and a 20 percent rating continued from June 1, 2007.  
The TDIU issue comes before the Board from the hernia issue, with 
the Veteran alleging that this condition results in 
unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
This matter also comes before the Board from a March 2008 
decision which denied entitlement to special monthly compensation 
based on the loss of use of a creative organ, and denied 
entitlement to service connection for depression as secondary to 
the ventral hernia.

The Veteran provided testimony at a hearing before the 
undersigned Acting Veterans Law Judge in June 2010.  A transcript 
of this hearing has been associated with the Veteran's VA claims 
folder.

Only the first issue listed above is decided below.  Matters 
involving entitlement to an increased rating for the ventral 
hernia, entitlement to special monthly compensation and 
entitlement to TDIU are addressed in the Remand portion.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

Competent evidence shows the Veteran's depression is as likely as 
not being caused or aggravated by complications from his service-
connected ventral hernia.


CONCLUSION OF LAW

Resolving any doubt in the Veteran's favor, depression is 
proximately due to service-connected ventral hernia.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159. 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
depression, which constitutes a complete grant of the benefit 
sought on appeal.  As such, no discussion of VA's duty to notify 
and assist is necessary. 

The Veteran contends that service connection is warranted for 
depression as secondary to his service connected ventral hernia.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be legitimately 
questioned.

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including psychosis when manifested 
to a compensable degree within the initial post-service year.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310. Furthermore, the Court has held 
that the term "disability" as used in 38 U.S.C.A. 
§§ 1110, 1131 should refer to "any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional impairment 
is itself a separate disease or injury caused by the service-
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended in 
order to implement the holding in Allen regarding secondary 
service connection on the basis of the aggravation of a 
nonservice-connected disorder by a service-connected disability.  
See 71 Fed. Reg. 52744 (2006).  Under the changes, the section 
heading of 38 C.F.R. § 3.310 was re-titled "Disabilities that 
are proximately due to, or aggravated by, service-connected 
disease or injury" and the previously designated paragraph (b) 
of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new 
paragraph (b) was added as follows:  Aggravation of nonservice-
connected disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 4) and determine 
the extent of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the natural 
progress of the disease, from the current level.

A Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  38 
C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence 
is in relative equipoise, the Veteran prevails.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the 
evidence must be against the claim for benefits to be denied.  
See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service treatment records reveal no evidence or history of 
psychiatric complaints on entry examination of April 1962.  There 
are no records of a diagnosed psychiatric condition in service; 
however he was sent for psychiatric observation in August 1963 
for complaints of getting nervous a few weeks prior to going 
overseas due to family issues.  He was noted to have gone AWOL 
for a week to try and settle the family problems, but on his 
return, the family situation deteriorated, and he was preoccupied 
with trying to get home.  He was noted to be disappointed that he 
was not qualified for a medical separation.  Mental status 
examination was significant for a self pitying, over righteous 
attitude about needing to return home, and it was found that he 
was poorly motivated for duty.  He was cleared psychiatrically 
for administrative action and was deemed to have no disease.  On 
separation examination in October 1963, the findings from the 
August 1963 report were noted, and psychiatric evaluation was 
normal.  The report of medical history from the same month were 
likewise normal.  A November 1963 medical officers report noted 
that the psychiatric evaluation found him to be mentally 
responsible, able to distinguish right from wrong and had the 
mental capacity to participate in Board proceedings.  

Post service records thereafter reflect no findings of 
psychiatric problems until 2007.  However the records do document 
a lengthy and complicated medical history surrounding his service 
connected ventral abdominal hernia and complications resulting 
therein.  His history regarding this condition is noted to 
include a surgical trans-thoracic repair on a hiatal hernia with 
uneventful postoperative course in August 1965, a Nissen's 
fundoplication done in March 1971 for recurrent reflux 
esophagitis due to incompetent gastroesophageal mechanism.  He 
underwent an incisional hernia repair in March 2000 and in 
September 2005 he underwent further surgery with insertion of 
mesh, to repair a recurrent ventral hernia.  He underwent yet 
another surgery in March 2007, with laporoscopic repair of the 
ventral extensive lysis of adhesions.  Between these surgeries he 
continued to have problems with persistent symptoms from the 
hernias, with recurrence.  

The Veteran is noted to have been relatively active prior to the 
most recent hernia surgery of March 2007, with a history of 
working as a groundskeeper, having retired from this full time 
position in April 2004, but had plans to return to this job on a 
part time basis around November 2004.  The records also revealed 
that in November 2004 he had cardiovascular problems and 
underwent an aortic valve replacement for critical aortic 
stenosis in December 2004.  The records surrounding his 
cardiovascular treatment between November 2004 and December 2004 
noted that his activities included golfing and walking daily.  He 
is noted to have returned to work as a groundskeeper following 
this cardiovascular surgery, with no apparent complications from 
this. 

After the September 2005 surgery, a November 2005 VA examination 
for the esophagus/hiatal hernia is noted to have found a 
recurrent hernia causing pain that was affecting his work as a 
grounds keeper, to where he was unable to do 20 percent of this 
job due to pain.  He was noted to have continued discomfort 
reported in September 2006, with pain after the end of the work 
day especially after lifting 60 to 70 pound buckets at work.  He 
was deemed to have exercise dependent abdominal pain, most likely 
due to a sore abdominal wall musculature due to his mesh ventral 
hernia repair.  Psychiatrically, he was normal after the 
September 2005 surgery, with PTSD and depression screen negative 
in September 2006.   In November 2006, his VA doctor wrote a 
letter describing residuals from his recent hernia surgery, with 
discomfort and strain on lifting more than 5 pounds.  His line of 
work involved lifting well over that weight limit, and he was 
deemed a hundred percent disabled from work due to his service 
connected hernia condition.  In January 2007, shortly before his 
most recent surgery, he reported persistent abdominal pain and 
could not work.  He also reported trouble sleeping at night and 
daytime fatigue.  He was noted to have some apneic symptoms, and 
in August 2007 he was noted to have a mild obstructive sleep 
apnea.  

Following his most recent hernia repair surgery in March 2007, 
his physical condition is shown to have worsened to where he was 
no longer able to lift or strain using his abdominal muscles.   
This was noted in a May 2007 problem list which noted that he was 
now completely unable to work as groundskeeper and was struggling 
financially.  He was deemed completely unable to perform any 
physical labor.  A June 2007 VA hernia examination confirmed his 
inability to do his former job or any other type of heavy labor.  
He was also no longer able to play sports or other recreational 
activities such as golf, as this caused abdominal pain.  

An August 2007 letter from his primary care physician notes that 
the Veteran had been in this doctor's care for 10 years and 
recited the Veteran's complicated surgical history regarding the 
hernia.  He was noted to now have chronic abdominal pain due to 
the heavy mesh required to correct the large ventral hernia.  He 
was unable to bend over to put his shoes on or have intercourse.  
He had trouble sleeping due to pain and tugging sensation.  His 
active lifestyle had come to a halt and he was depressed as a 
result.  In September 2007, he complained of dizzy spells and 
also requested to see a psychiatrist.  His depression score was 
positive and he endorsed feeling down, depressed, hopeless and 
had little interest or pleasure in doing things nearly every day.  

Another September 2007 primary care note noted that he was 
advised to see psychiatry on advice of his claims representative 
and was noted to now be unable to work and having financial 
problems following complications of his hernia surgeries.  He was 
noted to have an 8th grade education and only having worked in 
manual labor.  He felt unable to work due to his education and 
physical limitations from the hernia and was now feeling down 
more so than nervous.  He also had poor sleep and poor appetite.  
The assessment was anxiety and depression over finances and 
recent loss of his lifestyle that he attributes to an inability 
to work.  A mental health outpatient note from the same month 
gave a history of depression beginning 6 or 7 months ago and 
worsening about a month ago, after being told by his doctor to 
stop working.  His symptoms included sadness, discouraged, 
helpless, and guilt over his financial difficulties.  He had 
lousy sleep with awakenings.  He also had worry, agitation, loss 
of patience, difficulty concentrating and decreased appetite.  He 
did report a prior history where he thought he saw a therapist in 
Germany when having marital difficulties.  Diagnostic testing 
revealed findings of mild to moderate depression.  A separate 
PTSD test was also positive, suggestive of possible PTSD 
warranting further evaluation.  Similar complaints and findings 
are reported in other mental health notes, which found that his 
symptoms met the criteria of major depression, which likely 
resulted from his social stressors to include the loss of his job 
and lifestyle.  

An October 2007 DRO hearing focused on the symptoms from his 
hernia, with limitations on all his activities of daily living.  
He no longer could participate in sports, such as golfing or 
bowling and was limited to lifting no more than 10 pounds.  A lay 
statement submitted the same month notes that he had withdrawn 
from hobbies he had enjoyed for many years.  He was noted to be 
hopeless and unmotivated, with crying spells and confusing 
thoughts.  His thoughts were centered on his pain.  Also 
submitted were statements from prospective employers, dated in 
September 2007 and October 2007, which notes that the Veteran was 
unable to physically perform the duties required in a cashier's 
job.  

The Veteran is noted to have participated in individual therapy 
for his depression in October 2007 and continuing through May 
2008.  He was noted have persistent symptoms of depression 
including forgetfulness noted in October 2007 and was counseled 
about the likely relationship between forgetfulness and 
depression and chronic pain.  He was also noted to have been 
rejected from a cashier's position due to physical limitations.  
Symptoms such as anxiety, worry and tearfulness remained 
problematic in November 2007 and he was noted to have some issues 
of intrusive thoughts regarding a traumatic event.  He was 
further evaluated in December 2008 for the intrusive thoughts 
which centered on childhood trauma, and was noted to also have 
psychiatric test results suggestive of moderate to severe 
depression and moderate levels of situational and chronic 
anxiety.  Results were suggestive of PTSD and perhaps depression.  

Further evaluations of the separate symptoms of depression and 
PTSD were done in February 2008, with the PTSD centered on 
childhood issues and the depression associated with his inability 
to continue working.  He continued therapy through May 2008, with 
some improvement in the depressive symptoms noted in March 2008, 
and continued improvement in April 2008.  The records from April 
2008 noted that while his depression symptoms had improved, he 
still had continued worries about his financial situation.  Again 
a history of PTSD due to childhood trauma was noted, manifested 
primarily as occasional dreams and avoidance of reminders.  He 
was assessed with resolving depression and history of PTSD.   His 
symptoms of depression were improved with medications and 
therapy. The same assessment and findings were made in May 2008.  

A June 2008 report from the Veteran's VA clinical psychologist 
notes the history of treatment at VA mental health beginning in 
September 2007, with depression reported beginning in November 
2006 after quitting work on his doctor's advice and was unable to 
get other employment due to his education level.  He was noted to 
have subsequently suffered financial strain and worry, as well as 
being unable to continue his former activities, which resulted in 
social isolation in this Veteran who had previously enjoyed 
activities and social connections with friends and family.  His 
symptoms as related in September 2007 were again reported and 
were said to have met the criteria for a major depressive 
episode.  Their content and timing were noted to coincide with 
his increased level of disability experienced when he was unable 
to work due to his hernia condition.  He was noted to have 
continued high levels of worry over finances and depression 
symptoms over 9 sessions since being referred to this therapist 
in February 2008.  These symptoms appeared related to his 
inability to work and resulting financial limitations which 
appeared to be due to his service connected hernia.  

He continued treatment in group therapy and individual 
psychotherapy in July 2008, where he related that childhood 
issues were much less troublesome than his depression over an 
inability to work.  He was angry with VA as he believed they were 
not providing him adequate care and also about being denied 
benefits for depression.  He was not interested in continuing 
therapy while his claim remained pending, and identified his 
financial strain and inability to engage in previously enjoyed 
activities as his most significant concerns.  The diagnosis was 
depression.  

An individual psychotherapy report from December 2009 states the 
Veteran to continue to do well and felt pretty good, with 
occasional short low moods.  He had no significant abnormalities 
shown on mental status evaluation and psychological tests 
revealed that the PTSD criteria were not met.  He was diagnosed 
with PTSD and depression a few days later.  

The Veteran testified at his July 2010 Board hearing that his 
depression began in 2007 shortly after hernia surgery and after 
he stopped working.  He reported symptoms of being unable to 
concentrate and feeling depressed.  He indicated that his 
treating doctor told him that his depression was due to his 
service connected hernia.  He indicated that he would submit a 
statement from another doctor also linking his depression to the 
hernia.  

Based on a review of the evidence and with application of 
reasonable doubt, the Board finds that service connection is 
warranted for depression as secondary to his service connected 
hernia disability.  He has submitted medical evidence from mental 
health professionals as described above which links his 
depression to his loss of function and income experienced 
following his most recent hernia surgery in March 2007.  This is 
significantly set forth in the psychologist's report from June 
2008 which opined that his depression is directly linked to the 
disabilities and limitations resulting from his hernia surgeries.  
This opinion was based upon a history of treatment since early 
2008 and is consistent with the other psychiatric treatment 
records which repeatedly show a relationship between his 
depressive symptoms and his well documented hernia disability and 
functional restrictions, culminating in a job loss that occurred 
after the most recent surgeries in 2005 and 2007.  While there 
was also a PTSD condition noted which was due to an unrelated 
childhood trauma, the mental health professionals consistently 
separated the cause and symptoms of the depression from this 
separately diagnosed condition.  Thus the evidence suggests that 
it is as likely as not that the Veteran's depression is a result 
of his hernia disability.  Accordingly service connection is 
warranted for depression as secondary to his service connected 
hernia disability.  


ORDER

Service connection for depression is granted.

REMAND

As the remaining issues, the Board finds that additional 
development is necessary. 

The Veteran has testified that since his most recent VA 
examination of the hernia in June 2007, his symptoms have 
worsened.  There is also some medical evidence suggesting this, 
as a September 2007 VA treatment record describes some worsening 
gastroesophageal symptoms.  He expressed a desire to undergo a VA 
examination at White River Junction to ascertain the current 
severity of his symptoms.  He also testified that his surgical 
scar that is currently a separately evaluated residual of his 
hernia surgery, is tender and painful.  Thus examination of the 
severity of the hernia should include examination of the 
scarring.  

In brief, the fulfillment of the VA's statutory duty to assist 
the appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior medical 
treatment, so that the disability evaluation will be a fully 
informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In regards to his claim for special monthly compensation, he 
testified that he was told he has erectile dysfunction as a 
result of his hernia condition.   The Board notes that there is 
some conflicting evidence as to this with one doctor's note from 
August 2007 indicating that he was unable to have intercourse, 
but other evidence such as his own testimony in an October 2007 
hearing only suggesting that he was bothered by pain from the 
hernia during intercourse.  Thus a genitourinary examination is 
necessary to determine his eligibility for special monthly 
compensation due to loss of creative organ.

Finally in light of the grant of service connection for a 
psychiatric disorder, further examination and development is 
needed to ascertain whether he is entitled to TDIU.  While TDIU 
was denied by the RO in July 2007 and while he did not file a 
formal notice of disagreement (NOD) with this denial, the Veteran 
has continued to allege unemployability subsequent to this rating 
including in his June 2010 hearing testimony.  In Rice v. 
Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU 
claim is part of a claim for a higher rating when such claim is 
raised by the record or asserted by the Veteran.  The Court 
further held that when evidence of unemployability is submitted 
at the same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be considered 
part and parcel of the claim for benefits for the underlying 
disability. Id.

Here, the Veteran reported that he was unable to work due to his 
service-connected disabilities, including the disabilities before 
the Board.  The evidence does suggest that he is unable to 
perform his former job duties due to his hernia residuals 
limiting heavy labor.  However further examination is needed to 
ascertain whether he is no longer able to secure or follow a 
substantially gainful occupation due to his service-connected 
disabilities.  See 38 U.S.C.A. § 5103A (West 2002); see also 
Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).

The RO has also determined that TDIU under an extraschedular 
basis was not warranted, after finding that the schedular 
criteria for TDIU were not met.  In light of the addition of a 
service-connected psychiatric disorder to his disabilities and 
evidence showing he is precluded from working not only in heavy 
labor but also cashier positions, the possibility of entitlement 
to TDIU on an extraschedular basis still exists, and thus should 
be addressed should further development suggest that he continues 
to not meet the criteria for a total disability rating for his 
ventral hernia residuals, or meet the schedular criteria for 
TDIU.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AOJ should request that the Veteran 
identify the names, addresses, and dates of 
treatment for all medical care providers, VA 
and non-VA, inpatient and outpatient, who may 
possess additional records referable to 
diagnosis and treatment for his service 
connected disabilities since December 2009.  
The Veteran should provide all necessary 
written releases for these records.  If any 
of the identified records cannot be obtained, 
the AOJ should notify the Veteran of such and 
describe the efforts used in requesting these 
records.  

2.  Following completion of the above, the 
Veteran should also be scheduled for an 
appropriate VA examination to obtain a 
medical opinion concerning the severity of 
his ventral hernia (and residual scars) in 
accordance with the latest AMIE worksheets 
for rating hernia disorders and for rating 
scars other than the head, face and neck.   
The examination should be held at a VA 
medical facility in White River Junction, per 
the Veteran's request.   All studies deemed 
appropriate should be performed and all 
findings should be set forth in detail.  The 
claims file should be made available to the 
examiner for review of the pertinent evidence 
in conjunction with the examination.  Taking 
into account the observations made in the 
examination, along with all the medical 
evidence of record, the examiner should 
respond specifically to each of the following 
questions:

(a.)  Does the Veteran's hernia more closely 
resemble that of a large ventral hernia which 
is not well supported by a belt under 
ordinary conditions?  

(b)  Does the Veteran's hernia more closely 
resemble that of a massive persistent ventral 
hernia with severe diastasis of recti muscles 
or extensive diffuse destruction or weakening 
of muscular and fascial support of the 
abdominal wall so as to be inoperable?  

(c) In regards to the surgical scars 
resulting from the ventral hernia surgeries, 
the examiner should indicate the nature of 
the scarring and expressly give the extent of 
scarring in square inches or centimeters, 
should indicate whether the Veteran's 
scarring is unstable (that is, frequent loss 
of covering of skin over the scar), deep, 
superficial (that is, not associated with 
underlying tissue damage), or tender and/or 
painful on objective demonstration, and 
whether the scarring results in weakness, 
limits the function of, or causes limited 
motion of, the affected part, in accordance 
with the latest AMIE worksheet for rating 
disorders of the skin.  

The examiner should comment as to the social 
and industrial impairment resulting from the 
ventral hernia and residual scarring, to 
include an opinion as to whether this 
condition renders him unable to engage in a 
substantially gainful occupation.

3.  If the findings from the above 
examination of the ventral hernia (including 
residual scarring) do not conclusively result 
in a finding of unemployability due to this 
condition, the RO must schedule the Veteran 
for an appropriate VA examination to 
ascertain whether the Veteran's service-
connected disabilities, either alone or in 
the aggregate, render him unemployable.  The 
examination should be held at a VA medical 
facility in White River Junction, per the 
Veteran's request.  The claims folder should 
be made available to and reviewed by the 
examiner.  All appropriate tests and studies 
should be conducted.  Thereafter, the 
examiner should opine as to whether, without 
regard to the Veteran's age or the impact of 
any nonservice-connected disabilities, it is 
at least as likely as not that his service-
connected disabilities, which now includes 
depression, in addition to the ventral 
hernia, residual scars from hernia surgery, 
and hemorrhoids, either alone or in the 
aggregate, render him unable to secure or 
follow a substantially gainful occupation.  A 
complete rationale for any opinion expressed 
and conclusion reached should be set forth in 
a legible report.

4.  Following the completion of the above, 
the Veteran should also be scheduled for an 
appropriate VA examination to obtain a 
medical opinion as to the severity of his 
claimed erectile dysfunction to determine 
whether it meets the criteria for loss of a 
creative organ.  The examination should be 
held at a VA medical facility in White River 
Junction, per the Veteran's request.  All 
studies deemed appropriate should be 
performed and all findings should be set 
forth in detail.  The claims file should be 
made available to the examiner for review of 
the pertinent evidence in conjunction with 
the examination.  Taking into account the 
observations made in the examination, along 
with all the medical evidence of record, the 
examiner should respond specifically to each 
of the following questions:  Does the 
Veteran's genitourinary condition more 
closely resemble a deformity of the penis 
with loss of erectile power or complete 
atrophy/removal of one or both testicles?  A 
complete rationale for any opinion expressed 
and conclusion reached should be set forth in 
a legible report.

5.  After undertaking any other development 
deemed essential in addition to that 
specified above, the AOJ should re-adjudicate 
the Veteran's claims.  If any benefit sought 
on appeal remains denied, the Veteran should 
be provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, to include consideration of an 
extraschedular rating under both 38 C.F.R. 
§ 3.321 and § 4.16(b) when adjudicating the 
ventral hernia claim and entitlement to TDIU.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action by the 
Veteran is required until he receives further notice; however, 
the Veteran is advised that failure to cooperate by reporting for 
examination, without good cause, may have adverse consequences on 
his claims.  38 C.F.R. § 3.655 (2009).  The Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


